Case: 14-50190      Document: 00512834088         Page: 1    Date Filed: 11/12/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit


                                    No. 14-50190
                                                                              FILED
                                                                      November 12, 2014
                                  Summary Calendar
                                                                         Lyle W. Cayce
                                                                              Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

CAROL WATKINS, JR.,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 6:13-CR-176-6


Before KING, JOLLY, and HAYNES, Circuit Judges.
PER CURIAM: *
       Carol Watkins, Jr., appeals the sentence imposed following his
conviction for conspiracy to possess with intent to distribute heroin, in
violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(C) and 846. He was sentenced to
165 months of imprisonment and three years of supervised release.                                 He
contends that the district court violated Federal Rule of Criminal Procedure




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-50190     Document: 00512834088     Page: 2   Date Filed: 11/12/2014


                                  No. 14-50190

32(i)(3)(B) and denied him due process by failing to rule on his objection to the
drug quantity.
      Because Watkins did not raise these claims of error in the district court,
review is for plain error. See Puckett v. United States, 556 U.S. 129, 135 (2009);
United States v. Jackson, 453 F.3d 302, 305 (5th Cir. 2006). The district court
implicitly determined that a ruling on the drug quantity was unnecessary
because it would not affect sentencing.      See FED. R. CRIM. P. 32(i)(3)(B).
Contrary to Watkins’s argument, his unadjusted offense level under U.S.S.G.
§ 4B1.1(b), the career offender Guideline, was 32 because the offense statutory
maximum was “20 years or more, but less than 25 years.” § 4B1.1(b)(3); see
§ 841(b)(1)(C). Thus, Watkins had the same total offense level and guidelines
range under § 4B1.1(b) as calculated in the presentence report under § 2D1.1,
the drug trafficking Guideline. Accordingly, the district court complied with
Rule 32(i)(3)(B) and did not deprive Watkins of an opportunity to be heard on
a material issue or fail to make relevant findings of fact. Further, Watkins
cannot show that his substantial rights were affected. See Puckett, 556 U.S. at
135. Even if the district court had ruled in his favor on the drug quantity, thus
lowering his base offense level under § 2D1.1, Watkins still would have faced
the same guidelines range since the higher offense level under § 4B1.1 would
have applied. See § 4B1.1(b).
      The judgment of the district court is AFFIRMED.




                                        2